Citation Nr: 0116848	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  01-03 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
Board of Veteran's Appeals' July 2000 decision that denied 
entitlement to an effective date, prior to January 14, 1999, 
for a grant of service connection for a right ear scar.

2.  Whether there was clear and unmistakable error in the 
Board of Veteran's Appeals' July 2000 decision that denied 
entitlement to an effective date, prior to January 14, 1999, 
for a grant of service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1965 to July 
1968.  

This case comes before the Board on motion by the moving 
party alleging clear and unmistakable error in a July 2000 
Board of Veterans' Appeals (Board) decision.

A motion for revision of a decision based on clear and 
unmistakable error must meet certain requirements in order to 
qualify for review by the Board.  38 C.F.R. § 20.1404(a) 
(2000) requires that the motion must be in writing, and must 
be signed by the moving party or that party's representative.  
The motion must include the name of the veteran; the name of 
the moving party if other than the veteran; the applicable 
Department of Veterans Affairs (VA) file number; and the date 
of the Board of Veterans' Appeals decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.

In April 2001, the Board mailed a letter to the moving party 
and asked that he clarify whether he wished to proceed with 
the adjudication of the construed claim of clear and 
unmistakable error in the July 2000 Board decision.  The 
moving party was informed of the location of the final clear 
and unmistakable error regulations, and told to respond 
within 30 days, and that if no response was received, the 
request for review would be referred to a Board member for 
decision.  In April 2001, the veteran's representative 
responded by submitting a Motion for Revision that contained 
the necessary information and additional argument.  The Board 
finds that the necessary requirements to qualify for review 
by the Board have been met, and that the motion is ready for 
such review.  38 C.F.R. § 20.1404(a) (2000). 




FINDINGS OF FACT

1.  In July 2000, the Board determined that assignment of an 
effective date, prior to January 14, 1999, for a grant of 
service connection for a right ear scar was prohibited by 
regulation.  Consequently, the Board found that there was no 
legal basis upon which to grant the earlier effective date 
claim.

2.  The Board's decision of July 2000 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 

3.  In July 2000, the Board determined that assignment of an 
effective date, prior to January 14, 1999, for a grant of 
service connection for degenerative disc disease of the 
lumbosacral spine was prohibited by regulation.  
Consequently, the Board found that there was no legal basis 
upon which to grant the earlier effective date claim.

4.  The Board's decision of July 2000 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 


CONCLUSIONS OF LAW

1.  The Board's July 2000 decision to deny an effective date 
earlier than January 14, 2000, for the grant of service 
connection for a right ear scar did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 2000); 
and 38 C.F.R. §§ 20.1400 - 20.1411 (2000).

2.  The Board's July 2000 decision to deny an effective date 
earlier than January 14, 2000, for the grant of service 
connection for degenerative disc disease of the lumbosacral 
spine did not contain clear and unmistakable error.  38 
U.S.C.A. § 7111 (West Supp. 2000); and 38 C.F.R. §§ 20.1400 - 
20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2000, the Board issued a decision that denied the 
veteran's claims for entitlement to an effective date prior 
to January 14, 1999, for a grant of service connection for a 
right ear scar, and entitlement to an effective date prior to 
January 14, 1999, for degenerative disc disease of the 
lumbosacral spine.  This decision noted that the evidence 
included a VA Form 21-526e ( Veteran's Application for 
Compensation or Pension at Separation from Service).  This 
application specifically requested entitlement to service 
connection for a back injury.  Entitlement to service 
connection for a scar of the right ear was not mentioned, 
although the veteran claimed service connection for "all 
other disabilities of record."  The application was signed 
July 23,1968.  The veteran contended that he submitted the 
application to military personnel, and that these personnel 
told him that it would be forwarded to the VA.  However, the 
application was not date stamped as received by the VA, and 
it was discovered with the veteran's service medical records. 

 The next application for service connection submitted by the 
veteran was received January 14, 1999, the date on which 
service connection was made effective.  In essence, the 
veteran contended that he should not be penalized for the 
failure of the military personnel to forward his application.  
The July 2000 Board decision denied entitlement to service 
connection prior January 14, 2000, on the basis that the July 
1968 application was never received by the VA; that the 
applicable law and regulations require that a veteran file a 
claim with the VA in order to receive benefits; that the 
initial application for service connection was received by 
the VA on January 14, 1999; that the applicable laws and 
regulations held the effective date for a claim of service 
connection is the date of receipt of claim or date 
entitlement arose if it is received more than one year after 
discharge from service; and that there was no statutory 
authority that would allow an award of a retroactive 
effective date on the basis that military personnel failed to 
follow through with forwarding the veteran's application to 
the VA.  Therefore, the Board concluded that an effective 
date prior to January 14, 1999, for service connection for a 
right ear scar and degenerative disc disease of the 
lumbosacral spine was not warranted.  

The only arguments submitted by the moving party with respect 
to his Motion for Revision of the July 2000 Board decision 
based on clear and unmistakable error are those contained in 
the April 2001 motion.  The moving party argued in April 2001 
that the July 2000 Board decision which denied effective 
dates prior to January 14, 1999, for the grants of service 
connection for a right ear scar and degenerative disc disease 
of the lumbosacral spine contained clear and unmistakable 
error.  It was argued that the veteran submitted a VA Form 
21-526e (Veteran's Application for Compensation or Pension at 
Separation from Service) to the military at the time of his 
discharge.  He stated that he was told his application would 
be forwarded to the VA.  In essence, the veteran argues that 
he should not be penalized for the failure of the military to 
forward his claim to the VA as he was promised by military 
personnel.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2000), 
relates to what constitutes clear and unmistakable error and 
what does not, and provides as follows:

(a) In general, clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.

(b) Record to be reviewed.  (1) General: review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  (2) Special rule for Board decisions issued on or 
after July 21, 1992: for a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents possessed by the Department 
of Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error: to 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error: (1) Changed diagnosis; a new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.  (2) Duty to assist: the Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence: a disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation. clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 U.S.C.A. §§ 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of clear and unmistakable error, the 
definition of clear and unmistakable error was based on prior 
rulings of the Court.  More specifically, it was observed 
that Congress intended that the VA adopt the Court's 
interpretation of the term "clear and unmistakable error."  
Indeed, as was discussed in the notice of proposed rulemaking 
(NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
clear and unmistakable error."  143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance as to the existence of 
clear and unmistakable error in prior Board decisions based 
on years of prior Court decisions regarding clear and 
unmistakable error, such as Fugo v. Brown, 6 Vet. App. 40 
(1993).

In this case, the moving party has failed to provide a basis 
for his conclusion that the Board's July 2000 decision 
contained clear and unmistakable error other than to raise 
the previous contention that the veteran should not be 
penalized for the failure of the military to forward the July 
1968 application to the military.  As stated by the Court, 
for clear and unmistakable error to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The argument submitted by the moving party and his 
representative essentially disagrees with how the facts were 
weighed and evaluated, but do not address the basis of the 
July 2000 Board decision.  Specifically, the moving party has 
cited to the Court to show that where the rights of 
individuals are affected, it is incumbent for agencies to 
follow their own procedures.  See Fugere v. Derwinski, 1 Vet. 
App. 103 (1990).  Furthermore, the Board agrees with the 
moving party that to the extent the presumption of regularity 
attaches to the military personnel who promised to forward 
the veteran's application to the VA, then it has been 
rebutted.  There is no evidence that the original application 
was forwarded, and this was recognized by the July 2000 
decision.  At this juncture, it should be noted that the VA 
does not have any control over the actions of the military or 
their procedures.  However, the question is no longer whether 
or not the veteran's original application was ever forwarded 
to the VA by the military; the question is whether the July 
2000 Board decision was correct in finding that there does 
not exist a statute or regulation that provides for a remedy 
for this failure.  In this case, the moving party has not 
cited to any statute or regulation that would provide a basis 
for such a remedy.  Therefore, the moving party did not 
address the conclusion reached by the Board in the July 2000 
decision, or the basis for that decision.  38 C.F.R. § 
20.1403(d)(3) notes that a disagreement as to how the facts 
were weighed or evaluated does not constitute clear and 
unmistakable error.  The moving party has not alleged the 
existence of an error in the July 2000 Board decision that is 
"undebatable" nor of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Russell, 3 Vet. App. at 313-14.  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable error.  The Court has stated that "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

After review of the evidence of record, the Board finds that 
the moving party has not set forth specific allegations of 
error, of either fact or law, in the July 2000 decision by 
the Board to deny an effective date earlier than January 14, 
1999, for the grants of service connection for a scar of the 
right ear and degenerative disc disease of the lumbosacral 
spine that would lead one to conclude that any such error was 
undebatable.  Accordingly, in the absence of any additional 
allegations, the motion is denied. 




(CONTINUED ON NEXT PAGE)


ORDER

The motion for revision of the July 2000 Board decision 
concerning entitlement to an effective date, prior to January 
14, 1999, for a grant of service connection for a right ear 
scar on the grounds of clear and unmistakable error is 
denied.

The motion for revision of the July 2000 Board decision 
concerning entitlement to an effective date, prior to January 
14, 1999, for a grant of service connection for a 
degenerative disc disease of the lumbosacral spine on the 
grounds of clear and unmistakable error is denied.



		
	ROBERT E.O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

